AFFIRMED as MODIFIED and Opinion Filed July 2, 2021




                                     S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00257-CR

             ANDREW ZAKEEKENNETH FLEMING, Appellant
                              V.
                  THE STATE OF TEXAS, Appellee

                On Appeal from the 265th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F-1945379-R

                         MEMORANDUM OPINION
                 Before Justices Myers, Partida-Kipness, and Garcia
                              Opinion by Justice Garcia
      Appellant’s June 9, 2021 motion for rehearing is denied. On the Court’s own

motion, we withdraw our opinion issued May 11, 2021, and vacate our judgment of

that date. The following is now the opinion of the Court.

      Appellant pleaded guilty to aggravated robbery. The trial court made an

affirmative deadly weapon finding and assessed punishment at fifteen years in

prison.

      In three issues, appellant argues that: (i) the time payment fee is

unconstitutional; (ii) the trial court abused its discretion in sentencing appellant to a

fifteen-year term because the punishment violates the penal code’s objectives; and
(iii) the judgment should be modified to reflect the correct names of the prosecuting

attorneys. 1

         We reject appellant’s challenge to his sentence but modify the judgment to

strike the time payment fee, and to reflect the correct prosecuting attorneys. As

modified, the trial court’s judgment is affirmed.

                                         I. BACKGROUND

         Appellant and three others ran up to their victims in an apartment parking lot

and took the victims into an apartment. Appellant was armed with a 9-millimeter

handgun but claims he did not point it at anyone. 2 Appellant watched the door while

the others in his group grabbed televisions.

         Appellant was indicted for aggravated robbery on May 9, 2019 and pleaded

guilty. The trial court made an affirmative finding that appellant used or exhibited a

deadly weapon and assessed punishment at fifteen years in prison.

                                          II. ANALYSIS

The Time Payment Fee

         Fees were assessed in appellant’s case at $290, and an additional entry lists an

installment plan fee (“Time Payment Fee”) of $25.00. Appellant’s first issue

challenges the Time Payment Fee as unconstitutional.


   1
       The State did not file a brief.
   2
      Appellant’s written judicial confession, however, states that he struck the complainant with the
firearm.
                                                  2
       In Dulin v. State, 620 S.W.3d 129, 130–33 (Tex. Crim. App. 2021), the Texas

Court of Criminal Appeals held that when a case is appealed, a time payment fee

assessed on the date of the judgment is premature, and an appellate court must strike

the fee in its entirety. Id. Because the time payment fee was prematurely assessed in

this case, we strike the fee in its entirety. See id.

Punishment

       Appellant’s second issue argues that the trial court abused its discretion in

assessing his punishment because his sentence does not serve the objectives of the

penal code.

       Generally, to preserve error, an appellant must make a timely request,

objection, or motion in the trial court. See TEX. R. APP. P. 33.1(a)(1); Castaneda v.

State, 135 S.W.3d 719, 723 (Tex. App.—Dallas 2003, no pet.). As appellant

acknowledges, he did not complain about the sentence at the time punishment was

imposed. Nonetheless, appellant urges that no objection was required because the

basis for the objection is apparent from the record. See TEX. R. EVID. Evid. 103(a)

(requiring an objection stating the specific ground of objection if the specific ground

was not apparent from the evidence).

       Appellant maintains that because he requested probation, “it is clear that he

objected to any sentence.” He insists that a fifteen-year sentence for a nineteen-year-

old with a substance abuse problem who fully cooperated with the State does not


                                             3
meet the objective of rehabilitating appellant or recognize the differences in

rehabilitative possibilities among offenders. But appellant cites to no case explaining

how this objection would be apparent from the context and not require a trial

objection. We conclude that appellant has not preserved this issue for review. See

Castaneda, 135 S.W.3d at 723.

       Even if appellant had preserved his complaint for our review, we would

resolve it against him because we find no abuse of discretion in the sentence

assessed. See Jackson v. State, 680 S.W.2d 809, 814 (Tex. Crim. App. 1984)

(appellate court reviews sentence for abuse of discretion). Generally, punishment

that is assessed within the statutory range for an offense will not be disturbed on

appeal. Id.; Carpenter v. State, 783 S.W.2d 232, 232–33 (Tex. App.—Dallas 1989,

no pet.) (punishment assessed within the range of punishment did not fail to comport

with objectives of Texas Penal Code, i.e., deterrence, rehabilitation, and prevention).

      The punishment range for aggravated robbery, a first-degree felony, is

imprisonment for not more than 99 years or less than 5 years and may also include

a fine not to exceed $10,000. TEX. PENAL CODE ANN. §§ 29.03, 12.32. Appellant’s

sentence is within, and at the lower end of this range. We resolve appellant’s second

issue against him.




                                          4
Modification of the Judgment

      Appellant’s third issue argues that the judgment should be reformed to reflect

that the State was represented by Shannon Barber and Blerta Sandman. We are

authorized to reform a judgment to make the record speak the truth when we have

the necessary information to do so. Bigley v. State, 865 S.W.2d 26, 27 (Tex. Crim.

App. 1993).

      Here, the record supports the requested modification. We therefore sustain

appellant’s third issue and modify the judgment accordingly.

                                III. CONCLUSION

      We modify the judgment to strike the time payment fee and to reflect that

Shannon Barber and Blerta Sandman represented the State. As modified, the

judgment is affirmed.




                                             /Dennise Garcia/
                                             DENNISE GARCIA
                                             JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
200257F.U05




                                         5
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

ANDREW ZAKEEKENNETH                           On Appeal from the 265th Judicial
FLEMING, Appellant                            District Court, Dallas County, Texas
                                              Trial Court Cause No. F-1945379-R.
No. 05-20-00257-CR           V.               Opinion delivered by Justice Garcia.
                                              Justices Myers and Partida-Kipness
THE STATE OF TEXAS, Appellee                  participating.

       On the Court’s own motion, we WITHDRAW the opinion and VACATE
the judgment of May 11, 2021. This is now the judgment of the Court.

       In accordance with the Court’s opinion of this date, the judgment of the trial
court is MODIFIED as follows:
       to strike the time payment fee and to reflect that Shannon Barber and
       Blerta Sandman represented the State.
As REFORMED, the judgment is AFFIRMED.


Judgment entered July 2, 2021




                                          6